Order filed July 19, 2016




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00482-CV
                                   ____________

           KEN BIGHAM AND TRACY HOLLISTER, Appellants

                                         V.

     SOUTHEAST TEXAS ENVIRONMENTAL LLC, ET AL, Appellees


                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2007-55020

                                    ORDER

      This is an appeal from a judgment signed March 15, 2016. Appellants timely
filed a post-judgment motion. The notice of appeal was due June 13, 2016. See Tex.
R. App. P. 26.1. Appellants, however, filed their notice of appeal on June 14, 2016,
a date within 15 days of the due date for the notice of appeal. A motion for extension
of time is necessarily implied when the perfecting instrument is filed within 15 days
of its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellants
did not file a motion to extend time to file the notice of appeal. While an extension
may be implied, appellants are still obligated to come forward with a reasonable
explanation to support the late filing. See Miller v. Greenpark Surgery Center
Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellants to file a proper motion to extend time to
file the notice of appeal on or before July 29, 2016. See Tex. R. App. P. 26.3; 10.5(b).
If appellants do not comply with this order, we will dismiss the appeal. See Tex. R.
App. P. 42.3.



                                   PER CURIAM